DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The Examiner’s Amendment dated 2/8/2021 contains a typographical error in the amendment to claim 1 line 12. The error has been corrected below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The claims have been amended to correct grammatical/typographical errors introduced in the amendment filed 1/7/2021.

The application has been amended as follows: 

In the Claims submitted 1/7/2021:
Claim 1: In line 9, “…a first frac actuator communicably coupled to the frac sleeve at a first location, actuatable in response…” 
communicably coupled to the frac sleeve at a second location, actuatable…”
	
Claim 10: In line 7, “…a first frac actuator, communicably coupled to the frac sleeve at a first location, and a second frac actuator, communicably coupled to the frac sleeve at a second location…”

Claim 17: In line 9, “…a first frac actuator communicably coupled to the frac sleeve at a first location, actuatable in response…” 
In line 13, “…a second frac actuator, communicably coupled to the frac sleeve at a second location, actuatable in response…”

Claim 21: In line 6, “…a fracturing assembly including a frac sleeve, communicably coupled to the frac sleeve at a first location… and a second frac actuator, communicably coupled to the frac sleeve at a second location…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674